ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 9, 1965 (171 So.2d 439), affirming the summary judgment of the Civil Court of Record in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 15, 1965 (181 So.2d 524) and mandate dated January 13, 1966, now lodged in this court, quashed this court’s judgment of affirmance and remanded the cause for further proceedings consistent with the said judgment and opinion of the Supreme Court of Florida;
Therefore, It is Ordered that the mandate of this court issued in this cause on February 24, 1965 is withdrawn, the judgment of this court filed on February 9, 1965 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the said summary judgment of the civil court appealed from' in this cause is reversed for further proceedings; costs allowed shall be taxed in the civil court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).